Exhibit 10.2

December 4, 2009

San Diego, California

MULTIPLE ADVANCE PROMISSORY NOTE

FOR VALUE RECEIVED, the undersigned, jointly and severally, (each, a “Maker”)
promises to pay in accordance with the terms hereof and the Accounts Receivable
and Inventory Security Agreement to the order of First Community Financial, a
division of Pacific Western Bank, a California state-chartered bank (“Lender”),
at its office located in Phoenix, Arizona, or at such other place as the holder
hereof may from time to time designate in writing, the principal sum of **FOUR
MILLION FIVE HUNDRED THOUSAND and No/100** Dollars ($4,500,000.00). The unpaid
principal balance of this obligation at any time shall be the total amount
advanced hereunder by the holder hereof, less the amount of payments made hereon
by or for the undersigned.

Interest shall be charged on the unpaid principal balance from the date hereof
(and computed on the basis of a 12-month, 360 day year) at a rate (the “Note
Rate”) equal to the greater of 6.00% per annum; or the sum of 2.75% per annum
plus the prime rate (whether or not it is the lowest rate actually charged by
such bank) announced by JP Morgan Chase Bank, from time to time. In the event
such prime rate is from time to time hereafter changed, the above rate of
interest shall correspondingly be adjusted as of the effective date of the prime
rate change.

Interest shall be payable in accordance with the terms hereof and the Accounts
Receivable and Inventory Security Agreement, commencing with the first day of
the month following the initial advance hereunder until all principal and
interest hereunder have been fully paid, and shall be fully paid at the
maturity. The first interest payment shall include all interest accrued to the
date thereof. All obligations hereunder (including principal, interest, costs
and fees) not discharged when due or payable in accordance with the terms hereof
and the Accounts Receivable and Inventory Security Agreement shall bear
interest, until paid in full, at a per annum rate equal to four percent (4%) per
annum higher than the Note Rate.

At the option of the holder, the holder may demand payment of all obligations
hereunder, all of which shall be deemed to have become immediately due and
payable, without presentment for payment, diligence, grace, exhibition of this
Note, protest, further demand or notice of any kind, all of which are hereby
expressly waived, upon the occurrence, and during the continuance of any Event
of Default (as defined in that certain Accounts Receivable and Inventory
Security Agreement dated December 4, 2009, executed by the undersigned and
Lender, or any Rider attached thereto, (as the same may be amended, modified or
extended from time to time, (the “Security Agreements”).

No provision of this Note or any other aspect of the transaction of which this
Note is a part is intended to or shall require or permit the holder, directly or
indirectly, to take, receive, contract for or reserve, in money, goods or things
in action, or in any other way, any interest (including amounts deemed by law to
be interest, such amounts to then be deemed to be an addition to the rate of
interest agreed upon) in excess of the maximum rate of interest permitted by law
in the State of California as of the date hereof. If any such excess shall
nevertheless be provided for, or be adjudicated by a court of competent
jurisdiction to be provided for, the

 

- 1 -



--------------------------------------------------------------------------------

undersigned shall not be obligated to pay such excess but, if paid, then such
excess shall be applied against the unpaid principal balance of this Note or, to
the extent that the principal balance has been paid in full by reason of such
application or otherwise, such excess shall be remitted to the undersigned. In
the event any amount determined to be excessive interest is applied against the
unpaid principal balance of this Note, and thereafter the rate of interest
accruing under this Note is less than the rate permitted by law, this Note shall
thereafter accrue interest at such highest lawful rate until such time as the
amount accrued at the interest rate differential equals the amount of excessive
interest previously applied against principal.

The undersigned hereby agrees: (a) to any and all extensions and renewals
hereof, from time to time, without notice, and that no such extension or renewal
shall constitute or be deemed a release of any obligation of any of the
undersigned to the holder hereof; (b) that the acceptance by the holder hereof
of any performance which does not comply strictly with the terms hereof shall
not be deemed to be a waiver or bar of any right of said holder, nor a release
of any obligation of any of the undersigned to the holder hereof; (c) to offsets
of any sums or property owed to them or any of them by the holder hereof any
time; (d) to pay holder in accordance with the terms hereof and the Security
Agreements any and all costs, expenses and fees, including reasonable attorneys’
fees, incurred by Lender (i) in negotiating or documenting any extension or
modification hereof, (ii) in any attempt to workout or to otherwise adjust the
undersigned’s obligations hereunder following the occurrence, and during the
continuance of an event of default hereunder or an Event of Default (as defined
in the Security Agreements) under the Security Agreements, (iii) in enforcing
payment hereof whether incurred before, after or irrespective of whether suit is
commenced, and, in the event suit is brought to enforce payment hereof, such
costs, expenses and fees and all other issues in such suit shall be determined
by a court sitting without a jury, (iv) in enforcing any security interest held
as collateral for undersigned’s obligations including any proceeding seeking
relief from the automatic stay in a Bankruptcy proceeding commenced by or
against Maker; and (v) in defending any litigation arising out of this Note;
(e) that this Note shall be governed by federal law applicable to Lender and, to
the extent not preempted by federal law, the laws of the State of California
without regard to its conflicts of law provisions. This Note has been accepted
by Lender in the State of California.

The undersigned represents and warrants that the indebtedness represented by
this Note is for commercial or business purposes. The undersigned hereby waives
to the fullest extent possible the application of any statute of limitations
applicable to the obligations of the undersigned under this Note.

 

- 2 -



--------------------------------------------------------------------------------

TO THE FULLEST EXTENT PERMITTED BY LAW, THE UNDERSIGNED HEREBY WAIVES THE RIGHT
TO ANY JURY TRIAL IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY EITHER
LENDER OR THE UNDERSIGNED AGAINST THE OTHER.

 

Phoenix Footwear Group, Inc.,

a Delaware corporation

   

Belt Company fka Chambers Belt Company,

a Delaware corporation

By:  

 

    By:  

 

  James R. Riedman       James R. Riedman Title:   Chairman     Title:  
Chairman Penobscot Shoe Company,     H.S. Trask & Co., a Maine corporation     a
Montana corporation By:  

 

    By:  

 

  James R. Riedman       James R. Riedman Title:   Chairman     Title:  
Chairman

Phoenix Delaware Acquisition, Inc.,

a Delaware corporation

      By:  

 

        James R. Riedman       Title:   Chairman      

 

- 3 -